Terex Corporation

2009 Omnibus Incentive Plan

Effective May 14, 2009

 

 

 



 

--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Purpose, and Duration

1

Article 2. Definitions

1

Article 3. Administration

7

Article 4. Shares Subject to This Plan and Maximum Awards

9

Article 5. Eligibility and Participation

11

Article 6. Stock Options

11

Article 7. Stock Appreciation Rights

14

Article 8. Restricted Stock and Restricted Stock Units

15

Article 9. Performance Units/Performance Shares

16

Article 10. Cash-Based Awards and Other Stock-Based Awards

17

Article 11. Transferability of Awards and Shares

18

Article 12. Performance Measures

18

Article 13. Nonemployee Director Awards

20

Article 14. Dividend Equivalents

20

Article 15. Beneficiary Designation

20

Article 16. Rights of Participants

21

Article 17. Change of Control

21

Article 18. Disability

22

Article 19. Death

22

Article 20. Amendment and Termination

22

Article 21. Withholding

23

Article 22. Successors

23

Article 23. General Provisions

24

 

 

 



 

--------------------------------------------------------------------------------

Terex Corporation

2009 Omnibus Incentive Plan

Article 1. Establishment, Purpose, and Duration

1.1      Establishment. Terex Corporation, a Delaware corporation (hereinafter
referred to as the “Company”), establishes an incentive compensation plan to be
known as the Terex Corporation 2009 Omnibus Incentive Plan (hereinafter referred
to as the “Plan”), as set forth in this document. This Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, and Other Stock-Based Awards. This Plan shall become
effective upon stockholder approval (the “Effective Date”) and shall remain in
effect as provided in Section 1.3 hereof.

1.2      Purpose of This Plan. The purpose of this Plan is to provide a means
whereby Employees, Directors, and Third-Party Service Providers of the Company
develop a sense of proprietorship and personal involvement in the development
and financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. A further purpose of this Plan is to provide a
means through which the Company may attract able individuals to become Employees
or serve as Directors or Third-Party Service Providers of the Company and to
provide a means whereby those individuals upon whom the responsibilities of the
successful administration and management of the Company are of importance can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company. The Company intends that certain compensation
payable under this Plan will constitute “qualified performance-based
compensation” under Section 162(m) of the Code. This Plan shall be
administratively interpreted and construed in a manner consistent with such
intent.

1.3      Duration of This Plan. Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1     “Affiliate” shall mean any corporation or other entity (including, but
not limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

2.2     “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.

2.3     “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.

 

 



 

--------------------------------------------------------------------------------

2.4     “Award Agreement” means either: (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, including any
amendment or modification thereof, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof.

2.5     “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such terms in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

2.6

“Board” or “Board of Directors” means the board of directors of the Company.

2.7     “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.

 

2.8

"Cause" shall mean:

 

(a)

Willful, substantial and continued failure to perform duties;

 

(b)

Willful engagement in conduct that is demonstrably and materially injurious to
the Company; or

 

(c)

Entry by a court or quasi-judicial governmental agency of the United States or a
political subdivision thereof of an order barring an Employee from serving as an
officer or director of a public company.

For the purposes of clauses, (a) and (b) of this definition, no act or failure
to act shall be deemed "willful" (x) if caused by a Disability or (y) unless
done, or omitted to be done, not in good faith or without reasonable belief that
such act or omission was in the best interest of the Company.

2.9      "Change in Control”shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

(i)         any person or group (as described in regulations under Section 409A
of the Code) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company) representing

 

(A) more than 50% or more of the combined voting power of the Company's then
outstanding securities, excluding any person or group who becomes such a
Beneficial Owner in connection with transactions described in clauses (x), (y)
or (z) of paragraph (iii) below and excluding the acquisition by a person or
group holding more than 50 percent of such voting power or

 

(B) 30 percent or more of the combined voting power of Terex’s then outstanding
securities during any twelve-month period;

 

(ii)        there is a change in the composition of the Board of Directors of
the Company occurring during any twelve month period, as a result of which fewer
than a majority of the directors are Incumbent Directors (“Incumbent Directors”
shall mean directors who either (x) are members of the Board as of the date of
this Agreement or (y) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination); or

 

2

 



 

--------------------------------------------------------------------------------

(iii)       there is consummated, in any transaction or series of transactions
during a twelve-month period, a complete liquidation or dissolution of the
Company or a merger, consolidation or sale of all or substantially all of the
Company’s assets (collectively, a “Business Combination”) other than a Business
Combination after which (x) the stockholders of the Company own more than 50
percent of the common stock or combined voting power of the voting securities of
the company resulting from the Business Combination, (y) at least a majority of
the board of directors of the resulting corporation were Incumbent Directors and
(z) no individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined
voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination.

 

This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A. For purposes of this Section
2.9, any of the events described above shall in any case constitute a "change in
the ownership or effective control" of the Company or a "change in the ownership
of a substantial portion of the assets" of the Company, in each case, within the
meaning of Code Section 409A in order to be a “Change in Control” hereunder.

 

For purposes of this Section 2.9, the rules of Code Section 318(a) and the
regulations issued thereunder shall be used to determine stock ownership.

2.10   “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time or any successor statute thereto. For purposes of this Plan, references
to sections of the Code shall be deemed to include references to any applicable
regulations thereunder and any successor or similar provision.

2.11   “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan. The members of the Committee shall be appointed from time
to time by and shall serve at the discretion of the Board. Each member of the
Committee shall be a Nonemployee Director and an Outside Director, except that
if the Board determines that (i) the Plan cannot or need not satisfy the
requirements of Rule 16b-3 of the Exchange Act (such that grants of Awards are
not or need not be exempt from Section 16(b) of the Exchange Act), then there
may be less than two members of the Committee, and the members of the Committee
need not be Nonemployee Directors or (ii) they no longer want the Plan to comply
with the requirements of Section 162(m) of the Code and the regulations
thereunder, or the Plan need not comply with such requirements, then there may
be less than two members of the Committee and the members of the Committee need
not be Outside Directors. If the Committee does not exist or cannot function for
any reason, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee.

2.12   “Company” means Terex Corporation, a Delaware corporation, and any
successor thereto as provided in Article 20 herein.

2.13   “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m).

 

2.14

“Director” means any individual who is a member of the Board of Directors.

2.15    “Disability”means, subject to an examination as specified by the
Committee, a Participant's inability to engage in any substantial gainful
activity because of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of twelve (12) months or longer.

 

3

 



 

--------------------------------------------------------------------------------

 

2.16

“Dividend Equivalents” has the meaning set forth in Section 3.2(i).

 

2.17

“Effective Date” has the meaning set forth in Section 1.1.

2.18   “Employee” means any individual performing services for the Company, an
Affiliate, or a Subsidiary and designated as an employee of the Company, a
Subsidiary or an Affiliate on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate, or Subsidiary as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, Affiliate, or Subsidiary, without
regard to whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
Affiliate, or Subsidiary during such period. An individual shall not cease to be
an Employee in the case of: (a) any leave of absence approved by the Company or
(b) transfers between locations of the Company or between the Company, any
Affiliates, or any Subsidiaries. Neither service as a Director nor payment of a
Director’s fee by the Company shall be sufficient to constitute "employment" by
the Company.

2.19   “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.20   “Extraordinary Items” means (a) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (b) gains or losses on the disposition of a
business; (c) changes in tax or accounting regulations or laws; or (d) the
effect of a merger or acquisition.

 

2.21

“Fair Market Value” or “FMV” means:

 

(a)

If the Shares are listed or admitted to trading on a securities exchange
registered under the Exchange Act, the "Fair Market Value" of a Share as of a
specified date shall mean the per Share closing price of the Shares for the date
as of which Fair Market Value is being determined (or if there was no reported
closing price on such date, on the last preceding date on which the closing
price was reported) on the principal securities exchange on which the Shares are
listed or admitted to trading.

 

(b)

If the Shares are not listed or admitted to trading on any such exchange but are
listed as a national market security on the NASDAQ Stock Market, Inc.
("NASDAQ"), traded in the over-the-counter market or listed or traded on any
similar system then in use, the Fair Market Value of a Share shall be the last
sales price for the date as of which the Fair Market Value is being determined
(or if there was no reported sale on such date, on the last preceding date on
which any reported sale occurred) reported on such system. If the Shares are not
listed or admitted to trading on any such exchange, are not listed as a national
market security on NASDAQ and are not traded in the over-the-counter market or
listed or traded on any similar system then in use, but are quoted on NASDAQ or
any similar system then in use, the Fair Market Value of a Share shall be the
average of the closing high bid and low asked quotations on such system for the
Shares on the date in question.

 

(c)

In the event Shares are not publicly traded at the time a determination of their
value is required to be made hereunder, the price of a Share as determined by
the Committee in its sole discretion by application of a reasonable valuation
method. The Committee may, in its sole discretion, seek the advice of outside
experts in connection with any such determination.

 

4

 



 

--------------------------------------------------------------------------------

2.22   “Full-Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.

 

2.23

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.

2.24   “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

2.25   “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option that is intended to meet the requirements of Code Section 422 or
any successor provision.

2.26   “Insider” shall mean an individual who is, on the relevant date, an
officer or Director of the Company, or a Beneficial Owner of more than ten
percent (10%) of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.

2.27   “Nonemployee Director” means a Director who is a “Non-Employee Director”
within the meaning of Rule 16b-3(b)(3)(i) of the Exchange Act.

2.28   “Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

2.29   “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.

2.30   “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6.

2.31   “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.32   “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan, granted pursuant to Article
10.

2.33   “Outside Director” is a Director who is an “outside director” within the
meaning of Section 162(m)(4)(C)(i) of the Code.

2.34   “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

2.35   “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

5

 



 

--------------------------------------------------------------------------------

2.36   “Performance Measures” mean measures as described in Article 12 on which
the performance goals are based and which are approved by the Company’s
stockholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.37   “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

2.38   “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

2.39   “Performance Unit” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

2.40   “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

2.41

“Plan” means the Terex Corporation 2009 Omnibus Incentive Plan.

2.42   “Plan Year” means the Company’s fiscal year which begins January 1 and
ends December 31.

2.43   “Prior Plans” means the Terex Corporation 2000 Incentive Plan and the
1996 Terex Corporation Long Term Incentive Plan, as amended.

 

2.44

“Restricted Stock” means an Award granted to a Participant pursuant to Article
8.

2.45   “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8, except no Shares are actually awarded to the Participant on the
Grant Date.

 

2.46

“SEC” means the United States Securities and Exchange Commission.

 

2.47

“Share” means a share of common stock of the Company, no par value per share.

2.48   “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

2.49   “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

2.50   “Third-Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company, a Subsidiary, or an
Affiliate that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

6

 



 

--------------------------------------------------------------------------------

Article 3. Administration

3.1      General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

3.2      Authority of the Committee. Subject to any express limitations set
forth in the Plan, the Committee shall have full and exclusive discretionary
power and authority to take such actions as it deems necessary and advisable
with respect to the administration of the Plan including, but not limited to,
the following:

 

(a)

To determine from time to time which of the persons eligible under the Plan
shall be granted Awards, when and how each Award shall be granted, what type or
combination of types of Awards shall be granted, the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award, and the number of
Shares subject to an Award;

 

(b)

To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;

 

(c)

To approve forms of Award Agreements for use under the Plan;

 

(d)

To determine Fair Market Value of a Share in accordance with Section 2.21 of the
Plan;

 

(e)

To amend the Plan or any Award Agreement as provided in the Plan;

 

(f)

To adopt subplans and/or special provisions applicable to stock awards regulated
by the laws of a jurisdiction other than and outside of the United States. Such
subplans and/or special provisions may take precedence over other provisions of
the Plan, but unless otherwise superseded by the terms of such subplans and/or
special provisions, the provisions of the Plan shall govern;

 

(g)

To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of a stock award previously granted by the
Committee or the Board;

 

(h)

To determine whether Awards will be settled in Shares of common stock, cash, or
in any combination thereof;

 

(i)

To determine whether Awards will be adjusted for Dividend Equivalents, with
“Dividend Equivalents” meaning a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant; provided, however, that Options and SARs may not be adjusted for
Dividend Equivalents;

 

7

 



 

--------------------------------------------------------------------------------

 

(j)

To establish a program whereby Participants designated by the Committee may
reduce compensation otherwise payable in cash in exchange for Awards under the
Plan;

 

(k)

To authorize a program permitting eligible Participants to surrender outstanding
Awards in exchange for newly granted Awards;

 

(l)

To impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares, including, without
limitation: (i) restrictions under an insider trading policy and (ii)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers; and

 

(m)

To provide, either at the time an Award is granted or by subsequent action, that
an Award shall contain as a term thereof, a right, either in tandem with the
other rights under the Award or as an alternative thereto, of the Participant to
receive, without payment to the Company, a number of Shares, cash, or a
combination thereof, the amount of which is determined by reference to the value
of Shares.

3.3      Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or any Subsidiary or Affiliate or to one
or more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize one or more Directors or
officers, in accordance with applicable law, of the Company to do one or both of
the following on the same basis as can the Committee: (a) designate Employees to
be recipients of Awards; (b) determine the size of any such Awards; provided,
however, (i) the Committee shall not delegate such responsibilities to any such
Director or officer for Awards granted to an Employee who is considered an
Insider or whose compensation is subject to Section 162(m) of the Code; and (ii)
the Director(s) or officer(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated.

 

8

 



 

--------------------------------------------------------------------------------

Article 4. Shares Subject to This Plan and Maximum Awards

4.1      Number of Shares Authorized and Available for Awards. The number of
Shares authorized and available for Awards under the Plan shall be determined in
accordance with the following provisions:

 

(a)

Subject to adjustment as provided in Section 4.4 of the Plan, the maximum number
of Shares available for issuance under the Plan shall be 3,000,000 shares, plus
(i) the number of Shares remaining available for issuance under the Prior Plans
that are not subject to outstanding Awards as of the Effective Date, and (ii)
the number of Shares subject to Awards outstanding under the Prior Plans as of
the Effective Date but only to the extent that such outstanding Awards are
forfeited, expire, or otherwise terminate without the issuance of such Shares.

 

(b)

The maximum number of Shares that may be issued pursuant to ISOs under the Plan
shall be 3,000,000.

4.2      Share Usage. Shares covered by an Award shall be counted as used only
to the extent they are actually issued. Any Shares related to Awards under this
Plan or under the Prior Plans that terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of the Shares, or are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission, prior
to the issuance of Shares, for Awards not involving Shares, shall be available
again for grant under this Plan. Moreover, if the Option Price of any Option
granted under this Plan or the tax withholding requirements with respect to any
Award granted under this Plan are satisfied by tendering Shares to the Company
(by either actual delivery or by attestation), the tendered Shares shall again
be available for grant under this Plan. Furthermore, if an SAR is exercised and
settled in Shares, the difference between the total Shares exercised and the net
Shares delivered shall again be available for grant under this Plan, with the
result being that only the number of Shares issued upon exercise of an SAR is
counted against the Shares available for issuance under the Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.

4.3      Annual Award Limits. Unless and until the Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”), as adjusted pursuant to
Sections 4.4 and 20.2, shall apply to grants of such Awards under this Plan:

 

(a)

Options and SARs: The maximum aggregate number of Shares subject to Options and
SARs granted to any one Participant in any one Plan Year shall be 750,000.

 

(b)

Restricted Stock and Restricted Stock Units: The maximum aggregate number of
Shares subject to Restricted Stock and Restricted Stock Units granted to any one
Participant in any one Plan Year shall be 750,000.

 

(c)

Performance Units: The maximum aggregate amount awarded or credited with respect
to Performance Units to any one Participant in any one Plan Year in respect of
any performance period may not exceed $20,000,000, determined as of the date of
grant.

 

(d)

Performance Shares: The maximum aggregate number of Performance Shares that a
Participant may receive in any one Plan Year in respect of any performance
period shall be 750,000 Shares, determined as of the date of grant.

 

9

 



 

--------------------------------------------------------------------------------

 

(e)

Cash-Based Awards: The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Plan Year in respect of
any performance period may not exceed $20,000,000, determined as of the date of
grant.

 

(f)

Other Stock-Based Awards: The maximum aggregate amount awarded or credited with
respect to Other Stock-Based Awards to any one Participant in any one Plan Year
in respect of any performance period may not exceed 750,000 Shares, determined
as of the date of grant.

4.4      Adjustments in Authorized Shares. Adjustment in authorized Shares
available for issuance under the Plan or under an outstanding Award and
adjustments in Annual Award Limits shall be subject to the following provisions:

 

(a)

In the event of any corporate event or transaction (including, but not limited
to, a change in the Shares of the Company or the capitalization of the Company)
such as a merger, consolidation, reorganization, recapitalization, separation,
partial or complete liquidation, stock dividend, stock split, reverse stock
split, split up, spin-off or other distribution of stock or property of the
Company, combination of Shares, exchange of Shares, dividend in-kind, or other
like change in capital structure or distribution (other than normal cash
dividends) to stockholders of the Company, or any similar corporate event or
transaction, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under this Plan, shall substitute or adjust, as applicable,
the number and kind of Shares that may be issued under this Plan or under
particular forms of Awards, the number and kind of Shares subject to outstanding
Awards, the Option Price or Grant Price applicable to outstanding Awards, the
Annual Award Limits, and other value determinations applicable to outstanding
Awards, provided that the Committee, in its sole discretion, shall determine the
methodology or manner of making such substitution or adjustment.

 

(b)

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect such changes or distributions
described in Section 4.4(a).

 

(c)

The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

 

(d)

Subject to the provisions of Article 18 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate, subject to compliance with the rules under Code Sections 422
and 424, as and where applicable.

 

 

10

 



 

--------------------------------------------------------------------------------

Article 5. Eligibility and Participation

5.1      Eligibility. Individuals eligible to participate in this Plan include
all Employees, Directors, and Third-Party Service Providers.

5.2      Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law and the amount of
each Award.

Article 6. Stock Options

6.1      Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Employees and Directors in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion.

6.2      Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan.

6.3      Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of a Share as of the
Option’s Grant Date.

6.4      Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant.

6.5      Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

6.6      Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Option Price. The Option Price of any exercised Option shall be payable to the
Company in accordance with one of the following methods:

 

(a)

In cash or its equivalent;

 

(b)

By tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price;

 

(c)

By a cashless (broker-assisted) exercise;

 

(d)

By any combination of (a), (b), and (c); or

 

11

 



 

--------------------------------------------------------------------------------

 

(e)

Any other method approved or accepted by the Committee in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable, but in no
event later than 45 days, after receipt of written notification of exercise and
full payment (including satisfaction of any applicable tax withholding), the
Company shall deliver to the Participant evidence of book entry Shares. Unless
otherwise determined by the Committee, all payments under all of the methods
indicated above shall be paid in United States dollars or Shares, as applicable.

6.7      Termination of Employment. Each Participant’s Award Agreement may set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company or any Affiliate or Subsidiary, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for termination. In the absence of a specific
provision in a Participant’s Award Agreement, in the event of the termination of
employment of a Participant or the termination or separation from service of a
Third-Party Service Provider or a Director for any reason (other than by reason
of death, Disability or Change in Control), the term of any Options granted to
such Participant outstanding and vested as of the date of (or as a result of)
such termination or separation, shall expire six (6) months after the date of
such termination or separation, provided, however, that in no instance may the
term of an Award, as so extended, extend beyond the end of the original term of
the Award Agreement. Except as otherwise provided by the Committee, any unvested
options held by such Participant under this Plan shall be forfeited upon such
termination or separation.

6.8      Special Rules Regarding ISOs. Notwithstanding any provision of the Plan
to the contrary, an ISO granted to a Participant shall be subject to the
following rules:

 

(a)

Special ISO Definitions.

 

(i)

“Parent Corporation” shall mean as of any applicable date a corporation in
respect of the Company that is a parent corporation within the meaning of Code
Section 424(e).

 

(ii)

“ISO Subsidiary” shall mean as of any applicable date any corporation in respect
of the Company that is a subsidiary corporation within the meaning of Code
Section 424(f).

 

(iii)

A “10% Owner” is an individual who owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or its Parent Corporation or any ISO Subsidiary.

 

(b)

Eligible Employees. ISOs may be granted solely to eligible Employees of the
Company, Parent Corporation, or ISO Subsidiary (as permitted under Code
Sections 422 and 424).

 

(c)

Option Price. The Option Price of an ISO granted under the Plan shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement; provided, however, the Option Price must at least equal one
hundred percent (100%) of the Fair Market Value of a Share as of the ISO’s Grant
Date (in the case of 10% Owners, the Option Price may not be not less than 110%
of such Fair Market Value).

 

12

 



 

--------------------------------------------------------------------------------

 

(d)

Right to Exercise. Any ISO granted to a Participant under the Plan shall be
exercisable during his or her lifetime solely by such Participant.

 

(e)

Exercise Period. The period during which a Participant may exercise an ISO shall
not exceed ten (10) years (five (5) years in the case of a Participant who is a
10% Owner) from the date on which the ISO was granted.

 

(f)

Termination of Employment. In the event a Participant terminates employment due
to death or disability, as defined under Code Section 22(e)(3), the Participant
(or his beneficiary, in the case of death) shall have the right to exercise the
Participant’s ISO Award during the period specified in the applicable Award
Agreement solely to the extent the Participant had the right to exercise the ISO
on the date of his death or disability, as applicable; provided, however that
such period may not exceed one (1) year from the date of such termination of
employment or, if shorter, the remaining term of the ISO. In the event a
Participant terminates employment for reasons other than death or disability, as
defined under Code Section 22(e)(3), the Participant shall have the right to
exercise the Participant’s ISO Award during the period specified in the
applicable Award Agreement solely to the extent the Participant had the right to
exercise the ISO on the date of such termination of employment; provided,
however that such period may not exceed three (3) months from the date of such
termination of employment or, if shorter, the remaining term of the ISO.

 

(g)

Dollar Limitation. To the extent that the aggregate Fair Market Value of: (i)
the Shares with respect to which Options designated as Incentive Stock Options
plus (ii) the Shares of common stock of the Company, Parent Corporation, and any
Subsidiary with respect to which other Incentive Stock Options are exercisable
for the first time by a holder of an ISO during any calendar year under all
plans of the Company and any Affiliate and Subsidiary exceeds one hundred
thousand dollars ($100,000), such Options shall be treated as Nonqualified Stock
Options. For purposes of the preceding sentence, Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the time the Option or other Incentive
Stock Option is granted.

 

(h)

Duration of Plan. No Incentive Stock Options may be granted more than ten (10)
years after the earlier of: (i) adoption of this Plan by the Board, or (ii) the
Effective Date.

 

(i)

Notification of Disqualifying Disposition. If any Participant shall make any
disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within thirty (30) days
thereof. The Company shall use such information to determine whether a
disqualifying disposition as described in Code Section 421(b) has occurred.

 

(j)

Transferability. No ISO granted under this Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided, however, at the discretion of
the Committee, an ISO may be transferred to a grantor trust under which the
Participant making the transfer is the sole beneficiary.

 

13

 



 

--------------------------------------------------------------------------------

Article 7. Stock Appreciation Rights

7.1      Grant of SARs. Subject to the terms and conditions of this Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. Subject to the terms and conditions of this Plan,
the Committee shall have complete discretion in determining the number of SARs
granted to each Participant and, consistent with the provisions of this Plan, in
determining the terms and conditions pertaining to such SARs.

7.2      Grant Price. The Grant Price for each grant of an SAR shall be
determined by the Committee and shall be specified in the Award Agreement;
provided, however, the Grant Price must be at least equal to one hundred percent
(100%) of the FMV of a Share as of the Grant Date.

7.3      SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.

7.4      Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary of its grant date.

7.5      Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.

7.6      Settlement of SARs. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company, within 45 days of the date of
exercise, in an amount determined by multiplying:

 

(a)

The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

 

(b)

The number of Shares with respect to which the SAR is exercised.

7.7      Form of Payment. Payment, if any, with respect to an SAR settled in
accordance with Section 7.6 of the Plan shall be made in accordance with the
terms of the applicable Award Agreement, in cash, Shares, or a combination
thereof, as the Committee determines.

7.8      Termination of Employment. Each Award Agreement may set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, Affiliates, or Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination. In the absence of a specific
provision in a Participant’s Award Agreement, in the event of the termination of
employment or separation from service of a Participant for any reason (other
than by reason of death, Disability or Change in Control), the term of any SAR
granted to such Participant outstanding and vested as of the date (or as a
result of) such termination or separation, shall expire six (6) months after the
date of such termination or separation, provided, however, that in no instance
may the term of an Award, as so extended, extend beyond the end of the original
term of the Award Agreement. Except as otherwise provided by the Committee, any
unvested SARs held by such Participant under this Plan shall be forfeited upon
such termination or separation.

 

14

 



 

--------------------------------------------------------------------------------

7.9      Other Restrictions. The Committee shall impose such other conditions or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.

Article 8. Restricted Stock and Restricted Stock Units

8.1      Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the Grant Date.

8.2      Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock, or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.

8.3      Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable laws or under the requirements of
any stock exchange or market upon which such Shares are listed or traded, or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Stock or Restricted Stock Units. To the extent
deemed appropriate by the Committee, the Company may retain the certificates
representing Shares of Restricted Stock in the Company’s possession until such
time as all conditions and/or restrictions applicable to such Shares have been
satisfied or lapse. Except as otherwise provided in this Article 8, Shares of
Restricted Stock covered by each Restricted Stock Award shall become freely
transferable by the Participant after all conditions and restrictions applicable
to such Shares have been satisfied or lapse (including satisfaction of any
applicable tax withholding obligations), and Restricted Stock Units shall be
paid in cash, Shares, or a combination of cash and Shares as the Committee, in
its sole discretion, shall determine.

8.4      Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion: The sale or
transfer of Shares of stock represented by this certificate, whether voluntary,
involuntary, or by operation of law, is subject to certain restrictions on
transfer as set forth in the Terex Corporation 2009 Omnibus Incentive Plan, and
in the associated Award Agreement. A copy of this Plan and such Award Agreement
may be obtained from Terex Corporation

8.5      Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of Restriction. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.

 

15

 



 

--------------------------------------------------------------------------------

8.6      Termination of Employment. Each Award Agreement may set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company or any Affiliate or
Subsidiary, as the case may be. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock or Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination. In the absence of a specific
provision in a Participant’s Award Agreement, in the event of the termination of
employment of a Participant or the termination or separation from service of a
Third-Party Service Provider or a Director for any reason (other than by reason
of death, Disability or Change in Control), any unvested Restricted Stock and/or
Restricted Stock Units granted to such Participant under this Plan shall be
forfeited upon such termination or separation.

Article 9. Performance Units/Performance Shares

9.1      Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2      Value of Performance Units/Performance Shares. Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. Each Performance Share shall have an initial value equal to 100% of Fair
Market Value of a Share as of the Grant Date. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.

9.3      Earning of Performance Units/Performance Shares. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive a payout on
the value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

9.4      Form and Timing of Payment of Performance Units/Performance Shares.
Payment of earned Performance Units/Performance Shares shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
this Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
in accordance with the terms of the Award Agreement. Any Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

9.5      Termination of Employment. Each Award Agreement may set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or provision of services to the Company or any Affiliate or Subsidiary, as
the case may be. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination. In the absence of a specific provision in
a Participant’s Award Agreement, in the event of the termination of employment
of a Participant or the termination or separation from service of a Third-Party
Service Provider or a Director for any reason

 

16

 



 

--------------------------------------------------------------------------------

(other than by reason of death, Disability or Change in Control), any unvested
Performance Units and/or Performance Shares granted to such Participant under
this Plan shall be forfeited upon such termination or separation.

Article 10. Cash-Based Awards and Other Stock-Based Awards

10.1    Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

10.2    Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

10.3    Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

10.4    Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines. In the absence of an Award Agreement or a specific
provision in a Participant’s Award Agreement to the contrary, no Participant
shall have any right to receive payment of any Cash-Based Award or Other
Stock-Based Award unless such Participant remains in the employ of the Company
at the time of payment of such Award.

10.5    Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company or any Affiliate or Subsidiary, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Awards of Cash-Based Awards
or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination. In the absence of an Award
Agreement or a specific provision in a Participant’s Award Agreement, in the
event of a Participant’s termination of employment or separation from service
for any reason (other than by reason of death, Disability or Change in Control),
any unvested Cash-Based Awards or Other Stock-Based Awards granted to such
Participant under this Plan shall be forfeited upon such termination or
separation.

 

 

17

 



 

--------------------------------------------------------------------------------

Article 11. Transferability of Awards and Shares

11.1    Transferability of Awards. Except as provided in Section 6.8(j) and
Section 11.2, during a Participant’s lifetime, his or her Awards shall be
exercisable only by the Participant. Awards shall not be transferable other than
by will or the laws of descent and distribution or pursuant to a domestic
relation order entered into by a court of competent jurisdiction; no Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind; and any purported transfer in violation of this Section 11.1 shall be null
and void; provided, however, Options or SARs that have vested may be transferred
to a charitable organization or a Family Member of such Participant. The
Committee may establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable or Shares
deliverable in the event of, or following, the Participant’s death may be
provided. For purposes of this provision, Family Member means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee's household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than 50% of the voting interests.

11.2    Committee Action. Except as provided in Section 6.8(j), the Committee
may, in its discretion, determine that notwithstanding Section 11.1, any or all
Awards shall be transferable to and exercisable by such transferees, and be
subject to such terms and conditions as the Committee may deem appropriate;
provided, however, no Award may be transferred for value without stockholder
approval.

11.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded, or under any blue sky or state securities laws applicable to
such Shares.

Article 12. Performance Measures

12.1    Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be set within the shorter of: (a) ninety
(90) days after the beginning of the Performance Period, or (b) twenty-five
percent (25%) of the Performance Period has elapsed, and shall be limited to the
following Performance Measures:

 

(a)

Net earnings or net income (before or after taxes);

 

(b)

Earnings per share;

 

(c)

Net sales or revenue growth;

 

(d)

Net operating profit or income;

 

(e)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(f)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);

 

(g)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(h)

Gross or operating margins;

 

(i)

Productivity ratios;

 

(j)

Share price (including, but not limited to, growth measures and total
stockholder return);

 

(k)

Cost control;

 

(l)

Margins;

 

18

 



 

--------------------------------------------------------------------------------

 

(m)

Operating efficiency;

 

(n)

Market share;

 

(o)

Customer satisfaction or employee satisfaction;

 

(p)

Working capital;

 

(q)

Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

 

(r)

Management development;

 

(s)

Diversity;

 

(t)

Succession planning;

 

(u)

Financial controls;

 

(v)

Ethics;

 

(w)

Information technology;

 

(x)

Marketing initiatives;

 

(y)

Business development;

 

(z)

Financial structure;

 

(aa)

Taxes;

 

(bb)

Depreciation and amortization; and

 

(cc)

Total Stockholder Return.

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate, or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12, provided that
any such acceleration complies with Treasury Regulation 1.162-27(e)(2)(iii)(B).

 

19

 



 

--------------------------------------------------------------------------------

12.2    Evaluation of Performance. The Committee may provide in any such Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (a) asset write-downs, (b)
litigation or claim judgments or settlements, (c) the effect of changes in tax
laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) Extraordinary
Items, (f) acquisitions or divestitures, and (g) foreign exchange gains and
losses. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility.

12.3    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

12.4    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining stockholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining stockholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

Article 13. Nonemployee Director Awards

The Board or Committee shall determine and approve all Awards to Nonemployee
Directors. The terms and conditions of any grant of any Award to a Nonemployee
Director shall be set forth in an Award Agreement.

Article 14. Dividend Equivalents

Any Participant selected by the Committee may be granted Dividend Equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests, or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding the
foregoing, the Committee may not grant Dividend Equivalents based on the
dividends declared on Shares that are subject to an Option, ISO, or SAR Award
and further no dividends or Dividend Equivalents shall be paid out with respect
to any unvested Performance Shares or Performance Units.

Article 15. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative.

 

20

 



 

--------------------------------------------------------------------------------

Article 16. Rights of Participants

16.1    Employment. Nothing in this Plan or an Award Agreement shall: (a)
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
or (b) confer upon any Participant any right to continue his employment or
service as a Director or Third-Party Service Provider for any specified period
of time. Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate or
Subsidiary and, accordingly, subject to Articles 3 and 18, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to any liability on the part of
the Company, its Affiliates, and/or its Subsidiaries.

16.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

16.3    Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

Article 17. Change in Control

Notwithstanding any other provision of this Plan to the contrary, the provisions
of this Article 17 shall apply in the event of a Change in Control, unless
otherwise determined by the Committee in connection with the grant of an Award
as reflected in the applicable Award Agreement. In the event of a Change in
Control, (i) any unvested Awards granted to a Participant shall immediately
vest, including any Awards that are subject to Performance Measures, which shall
vest at target, and (ii) such Participant shall have the unqualified right to
exercise any Options or SARs that are outstanding as of the date of such Change
in Control for a period of three (3) years after such Change in Control of the
Company, provided, however, that in no instance may the term of the Awards, as
so extended, extend beyond the end of the original term of the Award Agreement;
provided, further, however that the accelerated vesting of any Award shall not
effect the distribution date of any Award subject to Code Section 409A.

 

21

 



 

--------------------------------------------------------------------------------



Article 18. Disability

Except for ISOs covered by Section 6.8(f), in the absence of a specific
provision in a Participant’s Award Agreement, if a Participant terminates
employment or separates from service due to Disability, (i) any unvested Awards
granted to such Participant shall immediately vest and (ii) such Participant, or
his guardian or legal representative, shall have the unqualified right to
exercise any Options or SARs that are outstanding as of the date of such
termination or separation for a period of one year after such termination or
separation, provided, however, in no instance may the term of the Option or SAR,
as so extended, extend beyond the end of the original term of the Award
Agreement; provided, further, however that the accelerated vesting of any Award
shall not effect the distribution date of any Award subject to Code Section
409A.

Article 19. Death

Except for ISOs covered by Section 6.8(f), in the absence of a specific
provision in a Participant’s Award Agreement, if a Participant dies while
employed or otherwise engaged by or providing services to the Company or any of
its Subsidiaries or Affiliates, as the case may be, (i) any unvested Awards
granted to such Participant under the Plan shall immediately vest and (ii) any
Options or SARs outstanding as of the date of such Participant’s death shall be
exercisable by the estate of such Participant or by any person who acquired such
Award by bequest or inheritance, at any time within one year after the death of
such Participant, provided, however, that in no instance may the term of the
Option or SAR, as so extended, extend beyond the end of the original term of the
Award Agreement.

Article 20. Amendment and Termination

 

20.1

Amendment and Termination of the Plan and Award Agreements.

 

(a)

Subject to subparagraphs (b) and (c) of this Section 20.1 and Section 20.3 of
the Plan, the Board may at any time alter, amend, suspend or terminate the Plan
as it shall deem advisable and the Committee may, at any time and from time to
time, amend an outstanding Award Agreement.

 

(b)

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of an
outstanding Award may not be amended to reduce the exercise price of outstanding
Options or to reduce the Grant Price of outstanding SARs or cancel outstanding
Options or SARs in exchange for cash, other Awards, or Options or SARs with an
exercise price or Grant Price, as applicable, that is less than the exercise
price of the cancelled Options or the Grant Price of the cancelled SARs without
shareholder approval.

 

(c)

Notwithstanding the foregoing, no amendment of this Plan shall be made without
stockholder approval if stockholder approval is required pursuant to rules
promulgated by any stock exchange or quotation system on which Shares are listed
or quoted or by applicable U.S. state corporate laws or regulations, applicable
U.S. federal laws or regulations, and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

22

 



 

--------------------------------------------------------------------------------

20.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 12.3, the Committee may make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4 hereof) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan. By accepting an Award under this Plan, a Participant agrees to any
adjustment to the Award made pursuant to this Section 20.2 without further
consideration or action.

20.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 20.2, 20.4, or 23.14, no termination
or amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

20.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect as deemed necessary or advisable for the purpose of conforming the
Plan or an Award Agreement to any present or future law relating to plans of
this or similar nature, and to the administrative regulations and rulings
promulgated thereunder. By accepting an Award under this Plan, a Participant
agrees to any amendment made pursuant to this Section 20.4 to any Award granted
under the Plan without further consideration or action.

Article 21. Withholding

21.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

21.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, the lapse of restrictions on Restricted Stock, the
delivery of cash or Shares in the settlement of Restricted Stock Units, or the
achievement of performance goals related to Performance Units or Performance
Shares, or any other taxable event arising as a result of an Award granted
hereunder (collectively and individually referred to as a “Share Payment”),
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
from a Share Payment the number of Shares having a Fair Market Value on the date
the withholding is to be determined equal to the minimum withholding
requirement. All such elections shall be irrevocable, made electronically or in
writing and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

Article 22. Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

23

 



 

--------------------------------------------------------------------------------

Article 23. General Provisions

 

23.1

Forfeiture Events.

 

(a)

The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for Cause, termination of the Participant’s provision
of services to the Company, Affiliate, or Subsidiary, violation of material
Company, Affiliate, or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, any Affiliate, or Subsidiary.

 

(b)

If a Participant fails to sign an Award Agreement within six (6) months of such
Award Agreement being delivered to the Participant by the Company, the Award
being granted pursuant to such Award Agreement shall be subject to forfeiture.

 

 

(c)

If any of the Company’s financial statements are required to be restated
resulting from errors, omissions, or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Award granted or paid to a Participant or make additional
payments or grants to a Participant for any Award with respect to any fiscal
year of the Company the financial results of which are affected by such
restatement. The amount to be recovered from or paid to the Participant shall be
the amount by which the Award differed from the amount that would have been
payable to the Participant had the financial statements been initially filed as
restated. In no event shall the amount to be recovered by the Company be less
than the amount required to be repaid or recovered as a matter of law (including
but not limited to amounts that are required to be recovered or forfeited under
Section 304 of the Sarbanes-Oxley Act of 2002). The Committee shall determine
the method of any recovery or payment pursuant to this provision.

 

23.2    Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

23.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

23.4    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

23.5    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

23.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

 

24

 



 

--------------------------------------------------------------------------------

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

23.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

23.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

23.9    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors, or Third-Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:

 

(a)

Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

(b)

Determine which Employees, Directors, or Third-Party Service Providers outside
the United States are eligible to participate in this Plan;

 

(c)

Modify the terms and conditions of any Award granted to Employees, Directors, or
Third-Party Service Providers outside the United States to comply with
applicable foreign laws;

 

(d)

Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 23.9 by the Committee shall be attached to this Plan document as
appendices; and

 

(e)

Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

23.10  Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

23.11  Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Subsidiaries, or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any

 

25

 



 

--------------------------------------------------------------------------------

individual acquires a right to receive payments from the Company or any
Affiliate or Subsidiary under this Plan, such right shall be no greater than the
right of an unsecured general creditor of the Company or the Subsidiary or
Affiliate, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary or Affiliate, as the
case may be and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in this Plan.

23.12  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

23.13  Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and nonqualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

 

23.14

Deferred Compensation.

 

(a)

The Committee may grant Awards under the Plan that provide for the deferral of
compensation within the meaning of Code Section 409A. It is intended that such
Awards comply with the requirements Section 409A so that amounts deferred
thereunder are not includible in income and are not subject to an additional tax
of twenty percent (20%) at the time the deferred amounts are no longer subject
to a substantial risk of forfeiture.

 

(b)

Notwithstanding any provision of the Plan or Award Agreement to the contrary, if
one or more of the payments or benefits to be received by a Participant pursuant
to an Award would constitute deferred compensation subject to Code Section 409A
and would cause the Participant to incur any penalty tax or interest under Code
Section 409A or any regulations or Treasury guidance promulgated thereunder, the
Committee may reform the Plan and Award Agreement to comply with the
requirements of Code Section 409A and to the extent practicable maintain the
original intent of the Plan and Award Agreement. By accepting an Award under
this Plan, a Participant agrees to any amendments to the Award made pursuant to
this Section 21.14(b) without further consideration or action.

23.15  Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

23.16  No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.

23.17  Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise

 

26

 



 

--------------------------------------------------------------------------------

provided in the Award Agreement, recipients of an Award under this Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Delaware to resolve any and all issues that may arise out of or relate
to this Plan or any related Award Agreement.

23.18  Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may: (a) deliver by email or other electronic
means (including posting on a Web site maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
SEC) and all other documents that the Company is required to deliver to its
security holders (including without limitation, annual reports and proxy
statements), and (b) permit Participants to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.

23.19  No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board, and the Committee neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.

23.20  Indemnification. Subject to requirements of Delaware law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his/her own behalf, unless such loss, cost, liability, or expense
is a result of his/her own willful misconduct or except as expressly provided by
statute. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

 

27

 



 

 